Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 2 are directed to a video decoding and video encoding method performed by a video decoding and a video encoding apparatus, the method comprising:
obtaining, from a bitstream, a skip mode flag indicating whether a current block is predicted in a skip mode; 
in response to the skip mode flag indicating that the current block is not predicted in the skip mode, obtaining, from the bitstream, a merge mode flag;
 in response to determining whether the merge mode flag indicates that the current block is predicted in a merge mode or not, obtaining motion vector prediction mode information of the current block, from the bitstream; 
when the motion vector prediction mode information of the current block indicates a pre- set prediction mode, obtaining, from the bitstream, motion vector difference information and a first index indicating a prediction candidate from a first candidate list, determining the first candidate list including prediction candidates corresponding to motion vectors of blocks adjacent to the current block, determining a first motion vector candidate indicated by the first index from a first candidate list, and determining a prediction motion vector of the current block based on the first motion vector candidate and the motion vector difference information; 2
when the motion vector prediction mode information of the current block does not indicate the pre-set prediction mode, obtaining, from the bitstream, a second index indicating a prediction candidate from a second candidate list, determining 
determining a motion vector of the current block based on the prediction motion vector and determining a predicted block of the current block indicated by the motion vector; 
determining a residual block of the current block by performing inverse transformation on transform coefficients of the current block; and 
determining a reconstructed block of the current block by combining the prediction block and the residual block, 
wherein the motion vector difference information comprises a sign information and a pixel distance of the motion vector difference, the motion vector difference comprises a single component among an x-axis component and a y-axis component, and the pixel distance is a value of a sub-pel unit or an integer-pel unit.
The closest prior art, Lee et al. (US 20140286395), Nakamura et al. (US 20140153647), and Vatis et al. (US 20090022220) either singularly or in combination fail to anticipated or render obvious the above limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANIKA M BRUMFIELD whose telephone number is (571)270-3700.  The examiner can normally be reached on M-F 8:30 - 5 PM AWS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHANIKA M. BRUMFIELD
Examiner
Art Unit 2487



/SHANIKA M BRUMFIELD/Examiner, Art Unit 2487   

/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487